

Exhibit 10.9


SUBORDINATION AND INTERCREDITOR AGREEMENT


THIS SUBORDINATION AND INTERCREDITOR AGREEMENT dated July 16, 2010 (this
"Agreement") is entered into by and among PAC-VAN, INC., an Indiana corporation
("Pac-Van"), GFN NORTH AMERICA CORP., a Delaware corporation ("GFN") PNC BANK,
NATIONAL ASSOCIATION ("PNC"), as Senior Agent (as hereinafter defined) for
Senior Lenders under the Senior Credit Agreement (as hereinafter defined), and
LAMINAR DIRECT CAPITAL, L.L.C., a Delaware limited liability company, as
Subordinated Agent for the Subordinated Lenders under the Subordinated Documents
(each as hereinafter defined).


RECITALS


A.           PNC and various other financial institutions from time to time (PNC
and such other financial institutions are each, a "Senior Lender" and
collectively, the "Senior Lenders") have agreed to make loans to Pac-Van and
certain other Borrowers (as defined in the Senior Credit Agreement (as defined
below)) (the "Loans") pursuant to that certain Revolving Credit and Security
Agreement, dated of even date herewith (as amended, supplemented, modified or
restated from time to time to the extent permitted by the terms of this
Agreement, the "Senior Credit Agreement"), by and among Pac-Van and the other
Borrowers party thereto, GFN and the other Guarantors (as defined in the Senior
Credit Agreement) party thereto, the Senior Lenders, the Trust (as defined the
Senior Credit Agreement) and the Agent, as evidenced by, among other things, the
Notes (as defined in the Senior Credit Agreement), whereby the Senior Lenders
have made and shall make available to the Borrowers certain loans and other
financial accommodations therein set forth.  All of the Obligor's' (as
hereinafter defined) obligations under the Senior Loan Documents (as hereinafter
defined) are secured by assignments of and security interests in substantially
all of the now or hereafter acquired assets of Pac-Van, GFN and their respective
Subsidiaries, all as more fully set forth in the Senior Loan Documents.


B.           General Finance Corporation, a Delaware corporation ("Parent") is
indebted to the Subordinated Lenders in the aggregate original principal amount
of Fifteen Million and 00/100 Dollars ($15,000,000) pursuant to (i) that certain
Investment Agreement, dated of even date herewith, by and among Parent,
Subordinated Agent and the lenders party thereto (the "Subordinated Lenders")
(as amended, supplemented, modified or restated from time to time to the extent
permitted by the terms of this Agreement the "Investment Agreement"), (ii) the
Notes (as defined in the Investment Agreement) (the "Subordinated Notes"); and
(iii) any of the other Loan Documents (as defined in the Investment Agreement)
executed by Parent.  The Obligors have guaranteed the obligations of Parent
under the Investment Agreement and the Subordinated Notes and the other Subdebt
Obligations (as defined in the Investment Agreement) pursuant to that certain
Continuing Unconditional Guaranty, dated of even date herewith, made by the
Obligors in favor of the Subordinated Agent, a true and correct copy of such
guaranty being attached hereto and made a part hereof as Exhibit A (the
"Guaranty" and, together with the Investment Agreement, the Subordinated Notes
and any other any documents, instruments and agreements executed by either
Obligor related thereto, the "Subordinated Documents").


C.           As a condition of the financing accommodations under the Senior
Loan Documents, the parties hereto are required to enter into this Agreement to
establish the relative rights and priorities of the Senior Agent, the Senior
Lenders, the Subordinated Agent and the Subordinated Lenders under the Senior
Loan Documents and the Subordinated Documents.



 
1

--------------------------------------------------------------------------------

 

D.           The Subordinated Lenders will benefit from the financing
accommodations made by the Senior Lenders under the Senior Credit Agreement and
the Other Documents (as defined in the Senior Credit Agreement).  The
Subordinated Agent, the Subordinated Lenders, Pac-Van and GFN desire to enter
into this Agreement in order to induce the Senior Lenders to enter into the
Senior Credit Agreement.  The Subordinated Agent and the Subordinated Lenders
acknowledge that the Senior Lenders would not enter into such credit facility
but for the execution of this Agreement.


In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:


1.           Definitions.  The following terms shall have the meanings set forth
below:


"Affiliates" means, as to any entity or individual, any (a) Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (b) Person who is a director, managing member,
general partner or officer (i) of such Person, (ii) of any Subsidiary of such
Person or (iii) of any Person described in clause (a) above.  For purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(x) to vote twenty-five percent (25%) or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for any such Person, or (y) to direct or
cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise..


"Attorney Costs" means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.


"Bank Products" means any service or treasury management product extended to any
Obligor by any Senior Lender or its Affiliates including: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) Swaps.


"Bankruptcy Code" means Title 11 of the United States Code (11 U.S.C. § 101 et.
seq.) or any replacement or supplemental federal statute dealing with the
bankruptcy of debtors.


"Charges" shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral (as defined in the Senior Credit Agreement), any Obligor or any of
such Obligor's Affiliates.


 "Company Property" means all assets, property and property rights, of any kind
or nature, tangible or intangible, now or hereafter existing, in which Pac-Van,
GFN or any other Obligor owns, asserts or maintains an interest.


"Equity Interests" of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other "equity security" (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

 
2

--------------------------------------------------------------------------------

 

"Finally Paid" or "Final Payment," when used in connection with the Senior
Indebtedness, means the full and indefeasible payment in cash (or, with respect
to any letters of credit issued in connection with the Senior Loan Documents,
any Swap obligations or any Bank Products obligations, cash collateralization)
of all of the Senior Indebtedness and the irrevocable termination of all
Commitments of all the Senior Lenders under the Senior Loan Documents.


"Governmental Unit" means any nation or government, any state or other political
subdivision thereof or any entity, authority, agency, division or department
exercising the legislative, judicial, regulatory or administrative functions of
or pertaining to a government.


"Junior Securities" means any note, debt or equity securities issued in
substitution of all or any portion of the Subordinated Indebtedness (including,
without limitation, notes issued in payment of interest under the Subordinated
Notes) that are subordinated to the Senior Indebtedness (or any note or other
securities issued in substitution of all or any portion of the Senior
Indebtedness) on substantially similar terms as the Subordinated Indebtedness is
subordinated to the Senior Indebtedness pursuant to the terms of this Agreement.


"Liens" means any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien (whether statutory or otherwise), Charge, claim or
encumbrance, or preference, priority or other security agreement or preferential
arrangement held or asserted in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
any lease having substantially the same economic effect as any of the foregoing,
and the filing of, or agreement to give, any financing statement under the UCC
or comparable law of any jurisdiction.


"Maximum Senior Debt Amount" means Ninety-Three Million Five Hundred Thousand
and No/100 Dollars ($93,500,000.00), in each case less the amount of (i) any
principal repayments in respect of term loans and (ii) any principal repayments
in respect of revolving loans, to the extent such payments cannot be reborrowed
as a result of a commitment reduction (specifically excluding any such
repayments and commitment reductions in connection with a refinancing).  It is
understood and agreed that funded extensions of credit by the Senior Lenders
under the Senior Credit Agreement (excluding any Swap obligations and/or any
Bank Product obligations) in excess of Ninety-Three Million Five Hundred
Thousand and 00/100 Dollars ($93,500,000.00) made without the prior written
consent of the Subordinated Agent shall not qualify as, and shall not be treated
as, Senior Indebtedness for the purposes of the Subordination Agreement.


"Obligor" means any guarantor or obligor of any Senior Indebtedness (including,
without limitation, any Loan Party (as defined in the Senior Credit Agreement)),
but in no event shall the Parent be an "Obligor".


"Person" means individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, limited liability partnership,
institution, public benefit corporation, joint venture, entity or Governmental
Unit (whether federal, state, county, city, municipal or otherwise, including
any instrumentality, division, agency, body or department thereof).


"Proceeding" means any voluntary or involuntary proceeding commenced by or
against Pac-Van, GFN or any other Obligor under any provision of the Bankruptcy
Code, or under any other bankruptcy or insolvency law, including assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with its creditors, or proceedings seeking dissolution, receivership,
reorganization, arrangement, or other similar relief.



 
3

--------------------------------------------------------------------------------

 

"Senior Agent" means PNC Bank, National Association, as Administrative Agent for
Senior Lenders, or any other Person appointed by the holders of the Senior
Indebtedness as administrative agent for purposes of the Senior Loan Documents
and this Agreement, together with the successors and assigns of all of the
foregoing.


"Senior Covenant Default" means any "Event of Default" under the Senior Loan
Documents.


"Senior Credit Agreement" shall have the meaning set forth in the recitals
hereof.


"Senior Indebtedness" means all obligations, liabilities and indebtedness of
every nature of Pac-Van, GFN and/or any other Obligor from time to time owed to
the Senior Agent or any Senior Lender under the Senior Loan Documents
(including, without limitation, Obligations (as defined in the Senior Credit
Agreement)), including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all premium, fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the filing of a Proceeding, including any Swap obligations and
Bank Product obligations at any time due and owing to any Senior Lender,
provided, that the maximum principal amount of all such Senior Indebtedness
(excluding, for purposes of calculating the Maximum Senior Debt Amount, any Swap
obligations and Bank Product obligations) shall not exceed the Maximum Senior
Debt Amount, together with (a) any indebtedness which refinances such principal,
interest or other obligations and any amendments, modifications, renewals,
restatements, refinancings or extensions thereof to the extent not prohibited by
the terms of this Agreement and (b) any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
allowed in any Proceeding.  Senior Indebtedness shall be deemed to be
outstanding until it is Finally Paid.  If the amount of obligations that would
otherwise qualify as Senior Indebtedness exceeds the Maximum Senior Debt Amount,
all such excess amounts (other than Swap obligations  and Bank Product
obligations) shall fall outside of the classification of "Senior Indebtedness"
hereunder and shall be junior in priority to the Subordinated Indebtedness and
shall not be paid until the Subordinated Indebtedness is Finally Paid.


"Senior Loan Documents" means the Senior Credit Agreement, the Other Documents
(as defined in the Senior Credit Agreement) and all other agreements, documents
and instruments executed from time to time in connection therewith, in each case
as from time to time renewed, extended, amended, restated or modified and all
agreements and instruments evidencing full or partial refundings or refinancings
of the indebtedness thereunder to the extent permitted hereby.


“Senior Payment Default” means any “Event of Default” under the Senior Loan
Documents resulting from the failure to pay, by the time required therefor, any
principal, interest, scheduled, recurring fees or, from and after notice is
provided to Subordinated Agent, all other obligations under the Senior Loan
Documents including any default in payment of any Senior Indebtedness after
acceleration thereof


"Subordinated Agent" means Laminar Direct Capital, L.L.C., a Delaware  limited
liability company, as administrative agent for the Subordinated Lenders, or any
other Person appointed by the holders of the Subordinated Indebtedness as
administrative agent for purposes of the Subordinated Documents and this
Agreement, together with the successors and assigns of all of the foregoing.



 
4

--------------------------------------------------------------------------------

 

"Subordinated Indebtedness" means all obligations, liabilities and indebtedness
of every nature of Pac-Van, GFN or any other Obligor from time to time owed to
any Subordinated Lender under the Subordinated Documents, including the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all premium, fees, costs and expenses, whether primary, secondary,
direct, contingent, fixed or otherwise, heretofore, now and from time to time
hereafter owing, due or payable, whether before or after the filing of a
Proceeding (including any amounts payable by Pac-Van, GFN or any other Obligor
in connection with put, redemption or repurchase rights under any warrants or
any other capital securities of Pac-Van, GFN and/or any other Obligor held by
any Subordinated Lender), together with (a) any amendments, modifications,
renewals, restatements, refinancings or extensions thereof and (b) any interest
accruing thereon after the commencement of a Proceeding, without regard to
whether or not such interest is allowed in any Proceeding.


"Subordinated Lender Remedies" means any action (a) to take from or for the
account of Pac-Van, GFN or any other Obligor, by set-off or in any other manner,
the whole or any part of any moneys which may now or hereafter be owing by
Pac-Van or GFN (other than receipt of payments of Subordinated Indebtedness to
the extent permitted by this Agreement) or any other Obligor with respect to the
Subordinated Indebtedness, (b) to sue for payment of, or to initiate or
participate with others in any suit, action or proceeding (including any
Proceeding) against Pac-Van, GFN or any other Obligor to (i) enforce payment of
or to collect the whole or any part of the Subordinated Indebtedness or (ii)
commence judicial enforcement of any of the rights and remedies under the
Subordinated Documents or applicable law with respect to the Subordinated
Indebtedness, (c) to accelerate the Subordinated Indebtedness, (d) to exercise
any put, repurchase or similar option or to cause Pac-Van, GFN or any other
Obligor to honor any redemption or mandatory prepayment obligation under any
Subordinated Document or (e) to take any action under the provisions of any
state or federal law, including the UCC, or under any contract or agreement, to
enforce, foreclose upon, take possession of or sell any Company
Property.  Notwithstanding the foregoing, "Subordinated Lenders Remedies" does
not include (i) any action to seek and obtain specific performance or injunctive
relief to compel Pac-Van, GFN or any other Obligor to comply with (or not
violate or breach) an obligation under the Subordinated Documents, so long as it
is not accompanied by a claim for monetary damages or (ii) any rights and
remedies of the Subordinated Agent and the Subordinated Lenders against the
Parent.


"Subordinated Lenders" shall have the meaning set forth in the recitals hereof.


"Subordinated  Documents" shall have the meaning set forth in the recitals
hereof.


"Subsidiary" of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.


"Swap" means an interest rate exchange, collar, cap, swap, adjustable strike
cap, adjustable strike corridor or similar agreements entered into by any
Obligor or its Subsidiaries in order to provide protection to, or minimize the
impact upon, such Obligor and/or its Subsidiaries of increasing floating rates
of interest applicable to Indebtedness.


"UCC" means Article 9 of the Uniform Commercial Code, as in effect in any
relevant jurisdiction.



 
5

--------------------------------------------------------------------------------

 

2.           Subordination of Subordinated Indebtedness to Senior
Indebtedness.  Each of Pac-Van, GFN and any other Obligor covenants and agrees,
and each Subordinated Lender by its acceptance of the Subordinated Documents
(whether upon original issue or upon transfer or assignment) likewise covenants
and agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Documents, that the payment of any and all of the Subordinated
Indebtedness shall be subordinate and subject in right and time of payment, to
the extent and in the manner hereinafter set forth, to the Final Payment of all
Senior Indebtedness.  Each holder of Senior Indebtedness, whether now
outstanding or hereafter created, incurred, assumed or guaranteed, shall be
deemed to have acquired Senior Indebtedness in reliance upon the provisions
contained in this Agreement.


3.           Subordination of Liens.


(a)          Each Subordinated Lender hereby covenants and agrees that any Liens
and rights of any kind such Subordinated Lender may now have and hereafter
acquire (or be deemed to now have or hereafter acquire) against Pac-Van, GFN or
any other Obligor and/or any Company Property, if any, shall be subordinate and
subject to the Liens and rights against Pac-Van, any other Obligors and/or
Company Property of the Senior Lenders arising from or out of the Senior
Indebtedness, regardless of the order, time or manner in which any Liens attach
to or are perfected in any Company Property.


In the event any party to this Agreement receives collateral or collateral
proceeds to which it is not entitled hereunder, such party shall be deemed to
hold all of such proceeds in trust for the benefit of the party entitled
thereto.


(b)           If (x) Pac-Van, GFN or any other Obligor, as the case may be,
desires to sell any Company Property as to which the Senior Lenders have
provided their written consent or which is otherwise permitted under the Senior
Loan Documents and (y) the Senior Lenders release their Lien in connection with
any sale or disposition of any Company Property, the Subordinated Lenders shall
be deemed to have consented to such disposition and shall execute such releases
with respect to such Company Property to be sold as the Senior Agent or the
Senior Lenders request to evidence the release of any Lien, if any, against such
property that the Subordinated Lenders may have or be deemed to have.  Each
Subordinated Lender hereby irrevocably appoints the holders of the Senior
Indebtedness, or the Senior Agent on their behalf, as the true and lawful
attorneys of the Subordinated Lenders for the purpose of executing and filing
any such releases.  If the Senior Agent or the Senior Lenders waive the
application of the sale or disposition proceeds to the payment of the Senior
Indebtedness, such proceeds shall be paid over to the Subordinated Lenders for
application to the Subordinated Indebtedness as provided in the Subordinated
Documents.  Each of Pac-Van, GFN, each other Obligor, the Senior Agent and the
Subordinated Agent hereby acknowledge and agree that such waiver by the Senior
Agent of the application of proceeds shall not be effective unless it is in
writing.  Each Subordinated Lender hereby waives any rights such Subordinated
Lender has or may have in the future to object to the appointment of a receiver
for all or any portion of the equity or the assets of Pac-Van, GFN or any other
Obligor or to require any Senior Lender to marshal the collateral and agrees
that each Senior Lender may proceed against the collateral in any order that it
deems appropriate in the exercise of its absolute discretion.



 
6

--------------------------------------------------------------------------------

 

4.           Warranties and Representations of Pac-Van, GFN, each other Obligor
and Subordinated Lenders.


(a)           Each of Pac-Van, GFN, each other Obligor and each Subordinated
Lender hereby severally represent and warrant to the Senior Lenders that each
Senior Lender has been furnished with a true and correct copy of all instruments
and securities evidencing or pertaining to the Subordinated Indebtedness.


(b)           Each of Pac-Van, GFN, each other Obligor and each Senior Lender
hereby severally represent and warrant to the Subordinated Lenders that the
Subordinated Agent has been furnished with a true and correct copy of all
instruments and securities evidencing or pertaining to the Senior Indebtedness.


(c)           Each of Pac-Van and GFN hereby represents and warrants to the
Senior Lenders that this Agreement has been duly executed and delivered by
Pac-Van and GFN and constitutes a legal, valid and binding obligation of Pac-Van
and GFN enforceable in accordance with its terms except to the extent that the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors' rights and remedies and general
principles of equity.


(d)           The Subordinated Agent and each Subordinated Lender represents and
warrants to the Senior Lenders: (i) notwithstanding anything contained in this
Agreement to the contrary, neither the Subordinated Agent nor any Subordinated
Lender has any security interest in or Lien on any Company Property or any other
asset of any Obligor, (ii) that this Agreement has been duly executed and
delivered by the Subordinated Agent, on its own behalf and on behalf of the
Subordinated Lenders, and constitutes a legal, valid and binding obligation of
the Subordinated Agent or such Subordinated Lender, as applicable, enforceable
against the Subordinated Agent or such Subordinated Lender, as applicable, in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect affecting generally the
enforcement of creditors' rights and remedies and general principles of equity;
(iii) that the Subordinated Agent or such Subordinated Lender, as applicable,
has not relied and shall not rely on any representation or information of any
nature made by or received from any Senior Lender relative to Pac-Van, GFN or
any other Obligor in deciding to execute this Agreement or to permit it to
continue in effect; and (iv) that such Subordinated Lender is a current holder
of the Subordinated Indebtedness.


(e)           The Senior Agent and each Senior Lender represents and warrants to
the Subordinated Lenders: (i) that this Agreement has been duly executed and
delivered by the Senior Agent, on its own behalf and on behalf of the Senior
Lenders, and constitutes a legal, valid and binding obligation of the Senior
Agent or such Senior Lender, as applicable, enforceable against the Senior Agent
or such Senior Lender, as applicable, in accordance with its terms, except to
the extent that the enforceability thereof may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect affecting generally the enforcement of creditors' rights and
remedies and general principles of equity; (ii) that the Senior Agent or such
Senior Lender, as applicable, has not relied and shall not rely on any
representation or information of any nature made by or received from any Senior
Lender relative to Pac-Van, GFN or any other Obligor in deciding to execute this
Agreement or to permit it to continue in effect; and (iii) that such Senior
Lender is a current holder of the Senior Indebtedness.



 
7

--------------------------------------------------------------------------------

 

5.           Negative Covenants.  Until all of the Senior Indebtedness has been
Finally Paid: (A) neither the Subordinated Agent nor any Subordinated Lender
shall demand, accept or acquire from Pac-Van, GFN or any other Obligor any
security interest in or Lien on any assets of Pac-Van, GFN or any other Obligor
or any Company Property, or take any collateral from Pac-Van, GFN or any other
Obligor, (B) neither Pac-Van, nor GFN nor any other Obligor shall discharge the
Subordinated Indebtedness other than in accordance with the terms of the
Subordinated Documents; (C) the Subordinated Lenders shall not demand or accept
from Pac-Van, GFN or any other Obligor any consideration which would result in a
discharge of the Subordinated Indebtedness other than in accordance with the
terms of the Subordinated Documents; (D) other than the Subordination and
Intercreditor Agreement, dated as of the date hereof, among Parent, Subordinated
Agent and Union Bank, N.A., the Subordinated Lenders shall not hereafter give
any subordination in respect of the Subordinated Indebtedness; and (E) neither
Pac-Van nor GFN nor any other Obligor shall hereafter issue any instrument,
security or other writing evidencing any part of the Subordinated Indebtedness,
and the Subordinated Lenders shall not receive any such writing, except upon the
condition that such security shall bear the legend referred to in Section 28
below and a true copy thereof shall be thereupon promptly furnished to the
Senior Agent.


6.           Permitted Payments.


Notwithstanding the terms of the Subordinated Documents, each of Pac-Van, GFN
and each other Obligor hereby agrees that it shall not make (and will not permit
any other Obligor to make), and each Subordinated Lender hereby agrees that it
will not accept, any payment or distribution with respect to the Subordinated
Indebtedness including any payment or distribution received through the exercise
of any right of setoff, counterclaim or crossclaim, until the Senior
Indebtedness is Finally Paid.


7.           Forbearance of Legal Remedies.


(a)           Until the Senior Indebtedness is Finally Paid, neither the
Subordinated Agent nor the Subordinated Lenders shall, without the prior written
consent of the Senior Agent, exercise any Subordinated Lender Remedies, any
earlier than One Hundred Eighty (180) days (such period, a "Remedies Blockage
Period") after delivery of written notice by the Subordinated Agent to the
Senior Agent of its (or their) intention to take any such Subordinated Lender
Remedies (a "Remedies Notice");; provided, that such Remedies Blockage Period
shall terminate upon the earliest to occur of the following:


(i)           acceleration of the Senior Indebtedness;


(ii)           the passage of 180 days from the delivery to the Senior Agent of
a Remedies Notice from the Subordinated Agent asserting that a default under the
Subordinated Documents has occurred and such default shall not have been cured
or waived within such period;


(iii)           the commencement or initiation of any Proceeding by a Person
other than a Subordinated Lender or any Person on behalf of a Subordinated
Lender;


(iv)           the maturity date of the Subordinated Notes; and


(v)           the Payment in Full of the Senior Indebtedness.



 
8

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything contained herein to the contrary, so long
as (i) no Senior Covenant Default (other than the violation of any cross-default
provision caused as a result of the applicable default under the Subordinated
Documents) has occurred and is continuing and (ii) Pac-Van, GFN and the other
Obligors have paid or made all management fees, dividends and distributions,
directly or indirectly, to the Parent as contemplated by Sections 7.7 and
7.10(c) of the Senior Credit Agreement as in effect on the date hereof (without
regard to the default or event of default that exists as a result of the
violation of any cross-default provision caused as a result of the applicable
default under the Subordinated Documents), then any applicable Remedies Blockage
Period terminate on the earliest to occur of the following:


(i)           acceleration of the Senior Indebtedness;


(ii)           the commencement or initiation of any Proceeding by a Person
other than a Subordinated Lender or any Person on behalf of a Subordinated
Lender;


(iii)           the maturity date of the Subordinated Notes; and


(iv)           the Payment in Full of the Senior Indebtedness.


(c)           Notwithstanding anything contained herein to the contrary, if
following the acceleration of the Senior Indebtedness by the Senior Lenders such
acceleration is rescinded (whether or not any existing Senior Covenant Default
has been cured or waived), then all Subordinated Lender Remedies taken by the
Subordinated Agent or Subordinated Lenders shall likewise be rescinded if the
exercise of such Subordinated Lender Remedies is based solely on clause (i) of
paragraph (a) or paragraph (b), as applicable, of this Section 7.




(d)           Notwithstanding anything contained herein to the contrary or any
rights or remedies available to the Subordinated Lenders under any of the
Subordinated Documents, applicable law or otherwise, prior to the time that the
Senior Indebtedness has been Finally Paid, any payments, distributions or other
proceeds obtained by any Subordinated Lender from the exercise of any
Subordinated Lender Remedies shall in any event be held in trust by it for the
benefit of the Senior Agent and the Senior Lenders and promptly paid or
delivered to the Senior Agent for the benefit of the Senior Lenders in the form
received.


8.           Dissolution, Liquidation, Reorganization or Bankruptcy.


(a)           In the event of any Proceeding involving Pac-Van, GFN or any other
Obligor:


(i)           all Senior Indebtedness shall be Finally Paid before the
Subordinated Lenders shall be entitled to receive any payment on account of any
Subordinated Indebtedness (other than Junior Securities); and



 
9

--------------------------------------------------------------------------------

 

(ii)           any payment or distribution of assets from Pac-Van, GFN or any
other Obligor of any kind or character, whether in cash, property or securities,
to which the Subordinated Lenders would be entitled except for these provisions,
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to the Senior Agent, to the extent necessary to
make Final Payment of all Senior Indebtedness remaining unpaid, after giving
effect to any concurrent payment or distribution or provision therefor to the
holders of such Senior Indebtedness.  Each Subordinated Lender irrevocably
authorizes, empowers and directs any debtor, debtor in-possession, receiver,
trustee or agent or other Person having authority, to pay or otherwise deliver
all such payments or distributions from Pac-Van, GFN or any other Obligor to
Senior Agent.


(b)           Until the Senior Indebtedness has been Finally Paid, if a
Proceeding shall occur and be continuing, the Subordinated Lenders shall file
all claims they may have against Pac-Van, GFN or any Obligor, and shall request
that the debtor-in-possession or trustee in bankruptcy, as appropriate, pay over
to the Senior Agent all amounts due to the Subordinated Lenders on account of
the Subordinated Indebtedness (other than Junior Securities) until the Senior
Indebtedness has been Finally Paid.  If the Subordinated Lenders fail to file
such claims prior to ten (10) business days before the expiration of time to do
so, the Senior Agent may (but shall have no obligation to) file such claims in
the Subordinated Lenders' name on behalf of the Senior Lenders; provided, that
neither the Senior Agent nor any Senior Lender shall have any right whatsoever
to vote any claim that the Subordinated Lenders have in any such Proceeding to
accept or reject any plan of partial or complete liquidation, reorganization,
arrangement, composition or extension.


(c)           Each Subordinated Lender agrees, in connection with any such
Proceeding, that while it shall retain the right to vote and otherwise act in
any such proceeding (including the right to vote to accept or reject any plan of
partial or complete liquidation, reorganization, arrangement, composition or
extension), it will not take any action or vote in any way so as to (i) contest
the validity of the Liens securing the Senior Indebtedness, (ii) contest the
enforceability of any of the Senior Loan Documents, (iii) contest the Senior
Lenders' priority position over the Subordinated Lenders created by this
Agreement or (iv) take any position or action which would have directly or
indirectly any of the following effects: (A) opposing or objecting to
initiatives or claims by the Senior Lenders for adequate protection or relief
from the automatic stay, use of cash collateral or super-priority expense of
administration for failure of adequate protection, (B) challenging in any
respect treatment of the Senior Indebtedness other than as a first priority
perfected fully secured claim, and (C) opposing or objecting to any sale or
lease of any Company Property that has been consented to by the holders of
Senior Indebtedness.  Except as expressly set forth in this Section 8(c) or
otherwise in this Agreement, the Subordinated Agent and Subordinated Lenders
shall, in any Proceeding, be entitled to (x) to the extent not inconsistent with
the terms and provisions of this Agreement, file any pleadings, objections,
motions or agreements which assert rights or interests available to unsecured
creditors of Pac-Van, GFN and/or any other Obligor, as applicable, arising under
either bankruptcy law or applicable non-bankruptcy law, (y) may file claims or
statements of interest with respect to all or any portion of the Subordinated
Indebtedness, (z) file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Subordinated Agent or Subordinated Lenders, including without limitation any
claims secured by the Collateral, if any, in each case except to the extent
inconsistent with the terms of this Agreement.



 
10

--------------------------------------------------------------------------------

 

(d)           Until the Senior Indebtedness has been Finally Paid, if a
Proceeding shall occur and be continuing, the Subordinated Agent, on behalf of
the Subordinated Lenders (i) shall not raise any objection on the basis of
adequate protection in connection with any Senior Lender's providing
post-petition financing ("Debtor-in-Possession Financing") to Pac-Van, GFN or
any other Obligor or the granting by Pac-Van, GFN or any other Obligor to any
Senior Lender of senior liens and priorities in connection therewith and/or the
use of cash collateral, so long as the outstanding principal amount of such
post-petition financing, together with the then outstanding Senior Indebtedness,
does not exceed the Maximum Senior Debt Amount plus Three Million Two Hundred
Fifty Thousand  and 00/l00 Dollars ($3,250,000.00) and such post petition
financing is on commercially reasonable terms, and (ii) agrees that adequate
notice of such Debtor-in-Possession Financing or cash collateral usage to the
Subordinated Lenders shall have been provided if the Subordinated Lenders
received notice in accordance with Section 17 hereof two (2) Business Days prior
to the entry of any order approving such financing or cash collateral usage.


(e)           If the Subordinated Agent or any Subordinated Lender at any time
acquires any Lien securing any Subordinated Indebtedness, the Subordinated Agent
or such Subordinated Lender agrees not to (i) initiate or join any proceeding
involving the marshalling of any of Company Property (whether in a Proceeding or
otherwise) or (ii) assert any right it may have to "adequate protection" of its
interest, if any, in such security in any Proceeding other than replacement
liens or super-priority claims (junior in each case to any replacement liens or
super-priority claims granted to the Senior Agent or Senior Lenders as adequate
protection), without the prior written consent of the Senior Agent.  Neither the
Subordinated Agent nor any Subordinated Lender shall object to the election by
any Senior Lender in any Proceeding instituted under Chapter 11 of the
Bankruptcy Code of any use of cash collateral, any borrowing or any grant of a
security interest under Sections 363 and/or 364 of the Bankruptcy Code by
Pac-Van, GFN or any other Obligor, as debtor-in-possession, subject to the
limitations set forth in clause (d) above.  The Subordinated Agent and each
Subordinated Lender agrees that it will not object to or oppose a sale or other
disposition of any property securing all or any part of the Senior Indebtedness
free and clear of any Liens or other claims of such Subordinated Lender under
Section 363 of the Bankruptcy Code if the Senior Agent has consented to such
sale or disposition, so long as the Liens of the Subordinated Agent and
Subordinated Lenders attach to the proceeds of such sale (subject to the terms
and conditions of this Agreement).  To the extent that any Senior Lender
receives payments on, or proceeds of collateral for, the Senior Indebtedness
which are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law, or equitable cause,
then as between such Senior Lender and such Subordinated Lender hereunder, to
the extent of such payment or proceeds received, the Senior Indebtedness, or
part thereof, intended to be satisfied shall be revived and continue in full
force and effect as if such payments or proceeds had not been received by such
Senior Lender.


9.           Subordinated Lenders Purchase Option.


(a)           Upon each of (i) the occurrence of a Senior Payment Default that
remains unwaived or uncured for a period of ninety (90) days, (ii) acceleration
of all or any portion of the Senior Indebtedness prior to its stated maturity,
(iii) the occurrence of a Proceeding involving Pac-Van, GFN or any Obligor that,
to the extent that such Proceeding is involuntary, is not dismissed within
thirty (30) days of filing, and (iv) notice by the Senior Agent pursuant to
Section 9(e) hereof of the intent by the Senior Agent or the Senior Lenders to
commence any enforcement action with respect to collateral (or, in the case of
clause (ii) of Section 9(e), the actual commencement of any such Enforcement
Action), Subordinated Lenders shall have the option at any time upon five (5)
business days' prior written notice from Subordinated Lenders to Senior Agent to
purchase all of the Senior Indebtedness from Senior Lenders.  Such notice from
the Subordinated Lenders to Senior Agent shall be irrevocable.



 
11

--------------------------------------------------------------------------------

 

(b)           On the date specified by Subordinated Lenders in such notice
(which shall not be less than five (5) business days, nor more than twenty (20)
days, after the receipt by Senior Lenders of the notice from Subordinated
Lenders of their election to exercise such option), Senior Lenders shall sell to
Subordinated Lenders, and Subordinated Lenders shall purchase from Senior
Lenders, the Senior Indebtedness.  The Senior Lenders hereby represent and
warrant that, as of the date hereof, no approval of any court or other
regulatory or governmental authority is required for such sale.


(c)           Upon the date of such purchase and sale, Subordinated Lenders
shall (i) pay to Senior Lenders as the purchase price therefor the full amount
of all the Senior Indebtedness then outstanding and unpaid (including principal,
interest, fees and expenses, including reasonable attorneys' fees and legal
expenses), (ii) furnish cash collateral to Senior Lenders in such amounts as
Senior Lenders determine is reasonably necessary to secure Senior Lenders in
connection with (A) any issued and outstanding letters of credit provided by
Senior Agent or Senior Lenders (or letters of credit that Senior Agent or Senior
Lenders have arranged to be provided by third parties pursuant to the financing
arrangements of Senior Lenders with Pac-Van, GFN or any other Obligor) to
Pac-Van, GFN or any Obligor (but not in any event in an amount greater than 105%
of the aggregate undrawn face amount of such letters of credit), and (B) Bank
Product obligations and Swap obligations in an amount not to exceed 100% of the
Bank Product obligations and/or Swap obligations, as applicable, and (iii) agree
to reimburse Senior Agent and Senior Lenders for any loss, cost, damage or
expense (including reasonable attorneys' fees and legal expenses) in connection
with any commissions, fees, costs or expenses related to any issued and
outstanding letters of credit as described above and any checks or other
payments provisionally credited to the Senior Indebtedness, and/or as to which
Senior Agent or Senior Lenders have not yet received final payment.  Such
purchase price and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of Senior Agent (on behalf of the Senior Lenders) as
Senior Agent may designate in writing to the Subordinated Lenders for such
purpose.  Interest shall be calculated to but excluding the business day on
which such purchase and sale shall occur if the amounts so paid by Subordinated
Lenders to the bank account designated by Senior Agent are received in such bank
account prior to 2:00 p.m., New York City time, and interest shall be calculated
to and including such business day if the amounts so paid by the Subordinated
Lenders to the bank account designated by Senior Agent are received in such bank
account later than 2:00 p.m., New York City time.


(d)           Such purchase shall be expressly made without representation or
warranty of any kind by Senior Lenders as to the Senior Indebtedness or
otherwise and without recourse to Senior Lenders, except that Senior Lenders
shall represent and warrant: (i) the amount of the Senior Indebtedness being
purchased, (ii) that Senior Lenders own the Senior Indebtedness free and clear
of any liens or encumbrances and (iii) Senior Lenders have the right to assign
the Senior Indebtedness and the assignment is duly authorized.



 
12

--------------------------------------------------------------------------------

 

(e)           Senior Agent agrees that it will give the Subordinated Lenders (i)
in the absence of an Exigent Circumstance (defined below), five (5) business
days prior written notice of its intention to commence any enforcement action
with respect to collateral or (ii) if Exigent Circumstances exist, written
notice of its commencement of any enforcement action with respect to collateral
concurrently with or as promptly as reasonably practicable after the taking of
such enforcement action.  If any written notice is given to the Subordinated
Lenders pursuant to clause (i) above and, during such five (5) business day
period, the Subordinated Lenders shall send to Senior Agent the irrevocable
notice of Subordinated Lenders' intention to exercise the purchase option given
by Senior Lenders to Subordinated Lenders under Section 9(a), then Senior Agent
shall not commence any enforcement action with respect to collateral, provided,
that, the purchase and sale with respect to the Senior Indebtedness provided for
herein shall have closed within five (5) business days thereafter and Senior
Lenders shall have received payment in full of the Senior Indebtedness as
provided for herein within such five (5) business day period.  In any written
notice given to the Subordinated Lenders pursuant to clause (ii) above, Senior
Agent on behalf of the Senior Lenders shall specify in reasonable detail the
nature and circumstances of such Exigent Circumstance.  As used herein, "Exigent
Circumstance" shall mean an event or circumstance that materially and imminently
threatens the ability of the Senior Agent to realize upon all or a material part
of any collateral for any of the Senior Indebtedness, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
(other than to the extent covered by insurance) or material waste thereof, or
failure of Pac-Van, GFN or any other Obligor after reasonable demand to maintain
or reinstate adequate casualty insurance coverage with respect thereto.


10.           Obligations of Pac-Van, GFN and/or Other Obligors
Unconditional.  Nothing contained herein or in the Senior Loan Documents is
intended to or shall impair, as among Pac-Van, GFN and/or any other Obligors and
the Subordinated Lenders only, the obligation of Pac-Van, GFN and/or any other
Obligors, which is absolute and unconditional, to pay to the Subordinated
Lenders the Subordinated Indebtedness as and when the same shall become due and
payable in accordance with their terms, or to affect the relative rights of the
Subordinated Lenders and creditors of Pac-Van, GFN and/or any other Obligors
other than the Senior Lenders.


11.           Subordination Rights Not Impaired by Acts or Omissions of Pac-Van,
GFN, any other Obligors or Holders of Senior Indebtedness.


(a)           No right of any present, or future holders of any Senior
Indebtedness to enforce the subordination provisions as provided herein shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of Pac-Van, GFN and/or any other Obligor; by any act or failure to act
by any such holder; by any act or failure to act by any other holder of the
Senior Indebtedness; or by any noncompliance by Pac-Van, GFN and/or any other
Obligor with the terms hereof, regardless of any knowledge thereof which any
such holder may have or be otherwise charged with.  The Subordinated Lenders
shall not be released, nor shall the Subordinated Lenders' obligation hereunder
be in anyway diminished, by any of the following: (i) the exercise or the
failure to exercise by any Senior Lender of any rights or remedies conferred on
it or them under the Senior Loan Documents hereunder or existing at law or
otherwise, or against any Company Property; (ii) the commencement of an action
at law or the recovery of a judgment

 
13

--------------------------------------------------------------------------------

 

at law against Pac-Van, GFN or any Obligor for the performance of the Senior
Indebtedness and the enforcement thereof through levy or execution or otherwise;
(iii) the taking or institution or any other action or proceeding against
Pac-Van, GFN or any Obligor; (iv) any delay in taking, pursuing, or exercising
any of the foregoing actions, rights, powers, or remedies (even though requested
by Subordinated Lenders) by any Senior Lender or anyone acting for any Senior
Lender; (v) any lack of validity or enforceability of any Senior Loan Document;
(vi) the release or non-perfection of any collateral securing the Senior
Indebtedness; or (vii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Pac-Van, GFN or any Obligor in respect
of the Senior Indebtedness or Subordinated Lenders in respect of this Agreement.


(b)           Without limiting the generality of the foregoing, and anything
else contained herein to the contrary notwithstanding but subject to Section 15
hereof, any Senior Lender, from time to time, without prior notice to or the
consent of the Subordinated Lenders, may take all or any of the following
actions without in any manner affecting or impairing the obligation or liability
of the Subordinated Lenders hereunder: (i) obtain a Lien in any property to
secure any of the Senior Indebtedness; (ii) obtain the primary and secondary
liability of any party or parties with respect to any of the Senior
Indebtedness; (iii) renew, extend, or otherwise change the time for payment of
the Senior Indebtedness or any installment thereof for any period, or change the
interest rates and fees with respect to the Senior Indebtedness; (iv) renew,
reaffirm, extend, release or otherwise change any liability of any nature of any
Person, including any Obligor, with respect to the Senior Indebtedness; (v)
exchange, enforce, waive, release, and apply any Company Property and direct the
order or manner of sale thereof as such Senior Lender may in its discretion
determine; (vi) enforce its rights hereunder, whether or not such Senior Lender
shall proceed against any other Person; (vii) exercise its rights to consent to
any action or non-action of Pac-Van, GFN or any other Obligor which may violate
the covenants and agreements contained in the Senior Loan Documents, with or
without consideration, on such terms and conditions as may be acceptable to it;
or (viii) exercise any of its rights conferred by the Senior Loan Documents or
by law.


12.           Waivers.  Pac-Van, GFN, each other Obligor and each Subordinated
Lender each hereby waive, to the fullest extent permitted by law, any defense
based on the adequacy of a remedy at law which might be asserted as a bar to the
remedy of specific performance of this Agreement in any action brought therefor
by the Senior Lenders.  To the fullest extent permitted by law and except as to
any notices specified in this Agreement, notices regarding the intended sale or
disposition of any portion of the collateral held by the Senior Lenders, or any
notice which may not be waived in accordance with the UCC, Pac-Van, GFN, each
other Obligor and each Subordinated Lender each hereby further waive:
presentment, demand, protest, notice of protest, notice of default or dishonor,
notice of payment or nonpayment and any and all other notices and demands of any
kind in connection with all negotiable instruments evidencing all or any portion
of the Senior Indebtedness or the Subordinated Indebtedness to which Pac-Van,
GFN, any other Obligor or the Subordinated Lenders may be a party; prior notice
of and consent to any loans made, extensions granted or other action taken in
reliance thereon; and all other demands and notices of every kind in connection
with this Agreement, the Senior Indebtedness or the Subordinated
Indebtedness.  Each Subordinated Lender consents to any release, renewal,
extension, compromise or postponement of the time of payment of the Senior
Indebtedness, to any substitution, exchange or release of collateral therefor,
and to the addition or release of any Person primarily or secondarily liable
thereon.



 
14

--------------------------------------------------------------------------------

 

13.           No Estoppel.  Neither the failure nor any delay on the part of any
Senior Lender to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof or give rise to an estoppel, nor be construed as an
agreement to modify the terms of this Agreement, nor shall any single or partial
exercise of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence.  No waiver by a party hereunder shall be effective
unless it is in writing and signed by the party making such waiver, and then
only to the extent specifically stated in such writing.


14.           Incorrect Payments; Specific Performance.  If Pac-Van, GFN or any
other Obligor shall make or the Subordinated Lenders shall collect any payment
on account of the principal of, premium or interest on or any other amounts due
under the Subordinated Indebtedness in contravention of this Agreement, such
payments shall be held in trust by the Subordinated Lenders and not commingled
with any assets of any Subordinated Lender and shall be paid over and delivered
to the Senior Agent, for the benefit of the Senior Lenders, promptly upon
receipt thereof.  At any time any Subordinated Lender fails to comply with any
provision of this Agreement, the Senior Lenders may demand specific performance
of this Agreement, whether or not Pac-Van, GFN and/or any other Obligor has
complied with this Agreement, and may exercise any other remedy available at law
or equity.


15.           Amendment of the Subordinated Documents and Senior Loan Documents.


(a)           The Subordinated Indebtedness may at any time be amended,
modified, restated, refinanced or waived without limitation without notice to,
or the consent of, the Senior Lenders; provided that each Subordinated Lender
agrees that it will not, without the prior written consent of the Senior Agent,
agree to any amendment, modification or supplement to the Subordinated Documents
the effect of which is to (i) increase the maximum principal amount of the
Subordinated Indebtedness or increase the rate of interest by more than 200
basis points (other than in connection with the imposition of default interest),
increase regularly scheduled or recurring fees required to be paid with respect
to the Subordinated Indebtedness, (ii) accelerate the dates upon which payments
of principal or interest on the Subordinated Indebtedness are due, (iii) change
or add any event of default or any covenant with respect to the Subordinated
Indebtedness, if the resulting event of default or covenant would be more
restrictive to Pac-Van, GFN or any other Obligor, except to preserve on
substantially similar economic terms, the differential that exists on the date
hereof between such covenants and events of default in the Senior Credit
Agreement and such covenants and events of default in the Investment Agreement
or any other Subordinated Document, as applicable, (iv) change any redemption or
prepayment provisions of the Subordinated Indebtedness, other than changes that
extend or make payment terms more favorable to Pac-Van, GFN and/or any other
Obligor, (v) alter the subordination provisions with respect to the Subordinated
Indebtedness, including subordinating the Subordinated Indebtedness to any other
indebtedness or (vi) change or amend any other term of the Subordinated
Documents if such change or amendment would result in a Senior Covenant Default,
increase the obligations of Pac-Van, GFN or any other Obligor or confer
additional material rights on any Subordinated Lender or any other holder of the
Subordinated Indebtedness in a manner adverse to Pac-Van, GFN, any other Obligor
or the Senior Lenders (except as permitted under clause (iii) above).



 
15

--------------------------------------------------------------------------------

 

(b)           The Senior Indebtedness may at any time be amended, modified,
restated, refinanced or waived without limitation without notice to, or the
consent of, the Subordinated Lenders; provided that the Senior Lenders shall
not, without the prior written consent of the Subordinated Agent, agree to any
amendment, modification or supplement to the Senior Loan Documents the effect of
which is to (i) increase the principal amount of the Senior Indebtedness in
excess of the Maximum Senior Debt Amount, (ii)  extend the maturity date of the
Senior Indebtedness beyond April 16, 2013, (iii) subject Pac-Van, GFN or any
other Obligors to any prohibition or limitation on the making of payments on the
Subordinated Documents, as applicable, except as provided for herein or (iv)
amend or modify Sections 7.7 or Section 7.10(c) of the Senior Credit Agreement
or subject Pac-Van, GFN or any other Obligor to any prohibition or limitation on
their ability to pay management fees, dividends or distributions to the Parent
except those restrictions and limitations as in effect on the date hereof.


16.           [Reserved].


17.           Inconsistent or Conflicting Provisions; Construction.  If a
provision of the Senior Loan Documents or the Subordinated Documents is
inconsistent or conflicts with the provisions of this Agreement, the provisions
of this Agreement shall govern and prevail.  The term "including" is not
limiting and means "including without limitation." In the computation of periods
of time from a specified date to a later specified date, the word "from" means
"from and including"; the words "to" and "until" each mean "to but excluding",
and the word "through" means "to and including."


18.           Notices.  Any notice, consent or other communication provided for
in this Agreement shall be in writing and shall be delivered personally
(effective upon delivery), via facsimile (effective upon confirmation of
transmission), via overnight courier (effective the next Business Day after
dispatch if instructed to deliver on next business day) or via U.S. Mail
(effective 3 days after mailing, postage prepaid, first class) to each party at
its address(es) and/or facsimile number(s) set forth on Annex I hereto, or to
such other address as either party shall specify to the other in writing from
time to time.  The Subordinated Lenders shall provide the Senior Agent with
written notice promptly upon the occurrence of an event of default under the
Subordinated Documents.  The parties hereto agree that, notwithstanding
Section 23(b) hereof, any notice to a Subordinated Lender shall be deemed to
constitute notice to all affiliated Subordinated Lenders.


19.           Entire Agreement.  This Agreement constitutes and expresses the
entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, whether express or implied, oral or
written.  Neither this Agreement nor any portion or provision hereof may be
changed, waived or amended orally or in any manner other than by an agreement in
writing signed by the Senior Agent and the Subordinated Lenders; provided that
any such change, waiver or amendment shall be binding upon Pac-Van and/or GFN by
their written consent thereto.  This Agreement shall constitute a Loan Document
and the recitals hereto shall constitute part of this Agreement.


20.           Additional Documentation.  Pac-Van, GFN and the Subordinated
Lenders shall execute and deliver to the Senior Agent such further instruments
and shall take such further action as the Senior Agent may at any time or times
reasonably request in order to carry out the provisions and intent of this
Agreement.


21.           Expenses.  Each of Pac-Van and GFN agrees to pay the Senior Agent
and the Senior Lenders on demand all expenses of every kind, including Attorney
Costs, that the Senior Agent or the Senior Lenders incur in enforcing any of
their rights against Pac-Van, GFN and/or the Subordinated Lenders under this
Agreement.

 
16

--------------------------------------------------------------------------------

 

22.           LIMITATION ON DAMAGES.  IN NO EVENT WILL THE SUBORDINATED AGENT,
ANY SUBORDINATED LENDER, THE SENIOR AGENT OR ANY SENIOR LENDER BE LIABLE FOR ANY
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING
WITHOUT LIMITATION LOST PROFITS OR GOODWILL) ARISING FROM PERFORMANCE OF, OR
FAILURE TO PERFORM, OBLIGATIONS UNDER THIS AGREEMENT REGARDLESS OF THE THEORY OF
RECOVERY AND REGARDLESS OF WHETHER EITHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


23.           Successors and Assigns.


(a)           This Agreement shall inure to the benefit of each Senior Lender,
each Subordinated Lender, and their respective successors and assigns, and shall
be binding upon Pac-Van, GFN, each other Obligor and their respective successors
and assigns, and each Senior Lender, each Subordinated Lender and their
respective transferees, successors and assigns, including any subsequent holders
of the Subordinated Notes.  Any Senior Lender, without prior notice or consent
of any kind, may sell, assign or transfer any Senior Indebtedness, and in such
event each and every immediate and successive assignee or transferee thereof may
be given the right by such Person to enforce this Agreement in full against
Pac-Van, GFN, any other Obligor and the Subordinated Lenders, by suit or
otherwise, for its own benefit.


(b)           No Subordinated Lender shall sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Indebtedness or any
Subordinated Document: (i) unless, prior to the consummation of any such action,
the transferee thereof shall execute and deliver to the Senior Agent a joinder
to this Agreement, providing for the continued subordination of the Subordinated
Indebtedness to the Senior Indebtedness as provided herein and for the continued
effectiveness of all of the rights of the Senior Agent and the Senior Lenders
arising under this Agreement, and (ii) unless the related Subordinated Documents
evidencing such Subordinated Indebtedness contain the legend referred to in
Section 28 below.


(c)           Notwithstanding the failure of any transferee to execute or
deliver an agreement substantially identical to this Agreement, the
subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Subordinated
Indebtedness, and the terms of this Agreement shall be binding upon the
successors and assigns of each Subordinated Indebtedness, as provided in this
Section 23.


(d)           Each Subordinated Lender hereby agrees that any party that
refinances the Senior Indebtedness of the Senior Lenders may rely on and enforce
this Agreement as if it were such Senior Lender.  Each Subordinated Lender
further hereby agrees that it will, at the request of such Senior Lender, enter
into an agreement, in the form of this Agreement, mutatis mutandis, to
subordinate the Subordinated Indebtedness, to the same extent as provided
herein, to the party refinancing all or a portion of such Senior Indebtedness;
provided that the failure of the Subordinated Lenders to execute such an
agreement shall not affect such party's right to rely on and enforce the terms
of this Agreement.



 
17

--------------------------------------------------------------------------------

 

24.           Covenant Not to Challenge.  This Agreement has been negotiated by
the parties with the expectation and in reliance upon the assumption that the
instruments and documents evidencing the Senior Indebtedness and the
Subordinated Indebtedness are valid and enforceable.  In determining whether to
enter into this Agreement, the Senior Agent and the Subordinated Lenders have
assumed such validity and enforceability, and have agreed to the provisions
contained herein, without relying upon any reservation of a right to challenge
or call into question such validity or enforceability.  As between any Senior
Lender and any Subordinated Lender, each Subordinated Lender hereby covenants
and agrees, to the fullest extent permitted by law, that it shall not initiate
in any proceeding a challenge to the validity or enforceability of the documents
and instruments evidencing the Senior Indebtedness or the validity, perfection
or priority of any Lien of the Senior Agent or the Senior Lenders securing the
Senior Indebtedness, nor shall the Subordinated Lenders instigate other parties
to raise any such challenges, nor shall the Subordinated Lenders participate in
or otherwise assert any such challenges which are raised by other parties.  As
between any Senior Lender and any Subordinated Lender, each Senior Lender hereby
covenants and agrees, to the fullest extent permitted by law, that it shall not
initiate in any proceeding a challenge to the validity or enforceability of the
documents and instruments evidencing the Subordinated Indebtedness, nor shall
the Senior Lenders instigate other parties to raise any such challenges, nor
shall the Senior Lenders participate in or otherwise assert any such challenges
which are raised by other parties.


25.           Subrogation.  Subject to the Final Payment of all Senior
Indebtedness and the provisions of Section 27 hereof, the Subordinated Lenders
shall be subrogated to the rights of the Senior Lenders to receive payments and
distributions of cash, property and securities applicable to the Senior
Indebtedness to the extent that distributions otherwise payable to the
Subordinated Lenders have been applied to the Senior Indebtedness, until all
amounts payable under the Subordinated Indebtedness shall have been paid in
full.  For purposes of such subrogation, no payments or distributions to the
Senior Lenders of any cash, property or securities to which the Subordinated
Lenders would be entitled except for the provisions of this Agreement, and no
payment pursuant to the provisions of this Agreement to the Senior Lenders by
the Subordinated Lenders shall, as among Pac-Van, GFN, each other Obligor and
their respective creditors other than the Senior Lenders, be deemed to be a
payment or distribution by Pac-Van, GFN and/or any other Obligor to or on
account of the Senior Indebtedness.  If Pac-Van, GFN and/or any other Obligor
fails to make any payment on account of the Subordinated Indebtedness by reason
of any provision contained herein, such failure shall, notwithstanding such
provision contained herein, constitute a default with respect to the
Subordinated Indebtedness if and to the extent such failure would otherwise
constitute such a default in accordance with the terms of the Subordinated
Indebtedness.


26.           Termination of Agreement.  This Agreement shall continue and shall
be irrevocable until the date all of the Senior Indebtedness has been Finally
Paid or otherwise discharged and released in an express writing to such effect
by the Senior Lenders.


27.           Reinstatement.  The obligations of the Subordinated Lenders under
the Agreement shall continue to be effective, or be reinstated, as the case may
be, if at any time any payment in respect of any Senior Indebtedness is
rescinded or must otherwise be restored or returned by any Senior Lender by
reason of any bankruptcy, reorganization, arrangement, composition or similar
proceeding or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Pac-Van, GFN, any Obligor or
any substantial part of its property, or otherwise, all as though such payment
had not been made.



 
18

--------------------------------------------------------------------------------

 

28.           Legends.  Until the termination of this Agreement, each
Subordinated Lender will cause to be clearly, conspicuously and prominently
inserted on the face of the Guaranty, as well as any renewals or replacements
thereof, the following legend:


"THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE "SUBORDINATION AGREEMENT") DATED JULY 16, 2010
AMONG PAC-VAN, INC., AN INDIANA CORPORATION  ("PAC-VAN"), GFN NORTH AMERICA
CORP., A DELAWARE CORPORATION ("GFN") AND PNC BANK, NATIONAL ASSOCIATION
(TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, THE "SENIOR AGENT"), TO THE
INDEBTEDNESS (INCLUDING INTEREST) OWED BY PAC-VAN, GFN AND/OR ANY OTHER OBLIGOR
PURSUANT TO THAT CERTAIN REVOLVING CREDIT AND SECURITY AGREEMENT, DATED JULY 16,
2010 AMONG PAC-VAN, THE OTHER BORROWERS (AS DEFINED THEREIN) FROM TIME TO TIME
PARTY THERETO, GFN, THE OTHER GUARANTORS (AS DEFINED THEREIN) FROM TIME TO TIME
PARTY THERETO, THE SENIOR AGENT, THE TRUST (AS DEFINED THEREIN) AND THE LENDERS
FROM TIME TO TIME PARTY THERETO, AND THE OTHER DOCUMENTS (AS DEFINED IN THE
SENIOR CREDIT AGREEMENT) AS SUCH CREDIT AGREEMENT AND OTHER DOCUMENTS MAY BE
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE
SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT."


Pac-Van's and GFN's books shall be marked to evidence the subordination of all
of the Subordinated Indebtedness to the holders of Senior Indebtedness, in
accordance with the terms of this Agreement.  Each Senior Lender is authorized
to examine such books from time to time in accordance with the terms of the
Senior Credit Agreement and to make any notations required by this Agreement.


29.           Governing Law.  THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.  PAC-VAN, GFN, THE SUBORDINATED AGENT AND THE SUBORDINATED
LENDERS HEREBY AGREE THAT ALL ACTIONS OR PROCEEDINGS INITIATED BY THE COMPANY,
THE SUBORDINATED AGENT OR THE SUBORDINATED LENDERS AND ARISING DIRECTLY OR
INDIRECTLY OUT OF THIS AGREEMENT SHALL BE LITIGATED IN A COURT SITTING IN THE
STATE OF NEW YORK, BOROUGH OF MANHATTAN OR, IF ANY SENIOR LENDER INITIATES SUCH
ACTION, IN ADDITION TO THE FOREGOING COURTS, ANY COURT IN WHICH SUCH SENIOR
LENDER SHALL INITIATE SUCH ACTION, TO THE EXTENT SUCH COURT HAS
JURISDICTION.  THE COMPANY AND THE SUBORDINATED LENDERS EACH HEREBY EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED BY ANY SENIOR LENDER AND HEREBY WAIVE ANY CLAIM THAT SUCH COURTS ARE
AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED UPON LACK OF VENUE.  THE
EXCLUSIVE CHOICE OF FORUM AS SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE ENFORCEMENT, BY ANY SENIOR LENDER, OF ANY JUDGMENT OBTAINED IN ANY
OTHER FORUM OR THE TAKING, BY ANY SENIOR LENDER, OF ANY ACTION TO ENFORCE THE
SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND THE COMPANY AND THE SUBORDINATED
AGENT AND THE SUBORDINATED LENDERS EACH HEREBY WAIVE THE RIGHT TO COLLATERALLY
ATTACK SUCH JUDGMENT OR ACTION.


30.           Jury Trial.  THE SENIOR AGENT, THE SENIOR LENDERS, THE
SUBORDINATED AGENT, THE SUBORDINATED LENDERS, PAC-VAN AND GFN WAIVE TRIAL BY
JURY IN ANY DISPUTE ARISING FROM, UNDER OR IN CONNECTION WITH THIS AGREEMENT.


31.           Severability.  The provisions of this Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, it is the intent of the parties that such
invalidity or unenforceability shall not affect the validity or enforceability
of any other provision hereof, and that this Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.


32.           Counterparts.  This Agreement may be executed in any number of
separate counterparts, all of which, when taken together, shall constitute one
and the same instrument, notwithstanding the fact that all parties did not sign
the same counterpart.  Receipt of an executed signature page to this Agreement
by facsimile or other electronic transmission shall constitute effective
delivery thereof


33.           Sections.  The section headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.


34.           Defines Rights of Creditors.  The provisions of this Agreement are
solely for the purpose of defining the relative rights of the Senior Lenders and
the Subordinated Lenders and shall not be deemed to create any rights or
priorities in favor of any other Person, including Pac-Van, GFN and/or any other
Obligor.


[signature pages follow]



 
19

--------------------------------------------------------------------------------

 

The parties hereto have executed this Agreement as of the date first above
written.


 
PAC-VAN, INC., an Indiana corporation





By:         /s/ Christopher A.
Wilson                                                       
Name:    Christopher A.
Wilson                                                            
Title:       Secretary                                                         


GFN NORTH AMERICA CORP.,
a Delaware corporation




By:        /s/ Christopher A.
Wilson                                                        
Name:   Christopher A.
Wilson                                                             
Title:      Secretary                                                          




SENIOR AGENT:
PNC BANK, NATIONAL ASSOCIATION,

 
a national banking association





By:        /s/ Todd
Milenius                                                        
Name:  Todd Milenius
Title:  Vice President






SUBORDINATED AGENT:
LAMINAR DIRECT CAPITAL, L.L.C.,

a Delaware limited liability company






By:           /s/ Robert T.
Ladd                                                     
Name:      Robert T.
Ladd                                                          
Title:        Authorized
Signatory                                                        










Signature Page to Subordination and Intercreditor Agreement



 
20

--------------------------------------------------------------------------------

 

ANNEX I


NOTICE ADDRESSES


COMPANY:


Pac-Van, Inc.
2995 South Harding Street
Indianapolis, Indiana 46225
Attention: Ted Mourouzis
Facsimile: (317) 791-2029




SENIOR AGENT:


PNC Bank, National Association
1900 East Ninth Street, 9th Floor
Mail Stop B7-YB13-09-5
Cleveland, OH 44114
Attention:                      Todd Milenius, Vice President
Telephone:                      (216) 222-9761
Facsimile:                      (216) 222-8155




SUBORDINATED AGENT:


Laminar Direct Capital L.L.C.
10000 Memorial Drive, Suite 500
Houston, Texas 77024
Attention: Debbie Blank
Facsimile: (713) 292-5454


With a copy to:


Laminar Direct Capital L.L.C.
1166 Avenue of the Americas, 5th Floor
New York, NY 10036
Attention: General Counsel and Chief of Staff, Executive Committee
Facsimile: (212) 478-0100



 
21

--------------------------------------------------------------------------------

 
